DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-14 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2020 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  The claims contain the limitation "predicated travel time" in line 4. This limitation should be changed to "predicted travel time".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with 
“map information storage unit” in Claim 1. This limitation will be interpreted as a nonvolatile storage medium configured by an HDD, an SSD, or a memory card, as described in the Specification, paragraph [0015].
“communication control unit” in Claim 1
“route estimation unit” in Claims 1-4
“traveling time calculation unit” in Claims 1-2 and 5
“display control unit” in Claims 1-2 and 6-7
The communication control unit, route estimation unit, traveling time calculation unit, and display control units are considered computer-implemented, according to the Specification, paragraphs [0013]-[0014].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims contain computer-implemented means-plus-function limitations. These limitations require a specific algorithm in order to enable one skilled in the art to make or use the claimed invention. No such algorithm has been disclosed for the communication control unit, route estimation unit, traveling time calculation unit, or display control unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitations “communication control limit”, “route estimation unit”, “traveling time calculation unit”, and “display control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above in the 112(a) rejections, the claims contain computer-implemented means-plus-function limitations. These limitations require a specific algorithm in order to provide sufficient structure. For the purposes of examination, any computer-implemented unit that performs the claimed functional limitations will read on the claimed invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is an apparatus claim that recites a map information storage unit, a communication control unit, a route estimation unit, a traveling time calculation unit, and a display control unit that perform the steps of acquiring traffic information, 
Step 2A Prong 1: Claim 1 recites the steps of estimating, calculating, and calculating. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 1 recites the additional limitations of several computer-implemented means-plus-function units, and the steps of acquiring, recording, displaying, and displaying. The inclusion of the units, without a specific structure, amounts to no more than mere instructions to apply the abstract idea using generic computer components. The steps of acquiring, recording, displaying, and displaying are considered insignificant extra-solution activity, as they are mere necessary data gathering and outputting to perform the abstract idea. Accordingly, neither the computer-implemented units nor the additional steps integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere instructions to apply the abstract idea using generic computer components and mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-7:
Step 1: Claims 2-7 depend from Claim 1 and include the additional steps of estimating a plurality of travel routes (Claim 2), calculating the actual and predicted traveling time (Claim 2), displaying each of the plurality of travel routes (Claim 2), displaying the actual 
Step 2A Prong 1: Claims 2-7 recite the steps of estimating, calculating, selecting, estimating, and calculating. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claims 2-7 recite the additional steps of displaying, displaying, displaying, and changing. These steps are considered insignificant extra-solution activity, as they are mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional steps do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 2-7 are ineligible.
The additional limitations recited in the dependent Claims 2-7 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-7 are not patent eligible.

Regarding Independent Claim 8:
Step 1: Claim 8 is method claim that recites the steps of acquiring traffic information, recording a travel history, estimating a travel route, calculating actual traveling time, calculating predicted traveling time, displaying a map screen, and displaying the actual and predicted traveling times. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 8 recites the steps of estimating, calculating, and calculating. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 8 recites the additional steps of acquiring, recording, displaying, and displaying. These steps are considered insignificant extra-solution activity, as they are mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional steps do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 8 is ineligible.
Regarding Dependent Claims 9-14:
Step 1: Claims 9-14 depend from Claim 8 and include the additional steps of estimating a plurality of travel routes (Claim 9), calculating the actual and predicted traveling time (Claim 9), displaying each of the plurality of travel routes (Claim 9), displaying the actual and predicted traveling times (Claim 9), selecting a combination of roads (Claim 10), estimating the destination (Claim 11), calculating predicted traveling time (Claim 12), 
Step 2A Prong 1: Claims 9-14 recite the steps of estimating, calculating, selecting, estimating, and calculating. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claims 9-14 recite the additional steps of displaying, displaying, displaying, displaying, and changing. These steps are considered insignificant extra-solution activity, as they are mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional steps do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 9-14 are ineligible.
The additional limitations recited in the dependent Claims 9-14 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 8-14 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200049524 A1, filed 10/25/2016, hereinafter "Ota", in view of US 20170138751 A1, filed 11/13/2015, hereinafter "Martyniv", and US 20130103313 A1, filed 06/01/2012, hereinafter "Moore".

Regarding Claim 1, Ota teaches:
An in-vehicle apparatus mounted in a vehicle, comprising: (see at least figures 1-2)
a map information storage unit that stores map information; (see at least [0031]-[0032], current position specifying unit 21 which stores map information to match the vehicle position to the map, and [0094], wherein the storage method used is a HDD)
a travel history database in which a travel history of the vehicle with respect to each road and traveling time with respect to the travel history are recorded; (see at least [0067], travel history management unit 24 and travel history acquisition unit 25, wherein the travel history generated by the vehicle containing each intersection/road the vehicle travels on over time is recorded)
a route estimation unit that estimates a travel route of the vehicle by using the map information and the travel history database; (see at least [0047] and figure 2, estimated route generation unit 28, which takes input from the current position specifying unit 21 (map information) and travel history management unit 24 (travel history database) and outputs an estimated travel route)
Ota remains silent on:
a communication control unit that acquires traffic information; 
a traveling time calculation unit that calculates actual traveling time of the vehicle with respect to the travel route estimated by the route estimation unit by using the traveling time recorded in the travel history database 
and calculates predicted traveling time required when traveling along the travel route estimated by the route estimation unit by using the traffic information acquired by using the communication control unit; 
and a display control unit that performs control to display a map screen indicating the travel route 
and display the actual traveling time and the predicted traveling time together with the map screen.
Martyniv teaches: 
a communication control unit that acquires traffic information; (see at least [0067] and figure 6, databases 123a-123n which provide traffic information to the in-vehicle mobile device)
a traveling time calculation unit that calculates actual traveling time of the vehicle with respect to the travel route estimated by the route estimation unit by using the traveling time recorded in the travel history database (see at least [0041] and [0066] and figure 5, wherein the “Base” traveling time of the vehicle is calculated from traveling times from historical travel data as a baseline traveling time)
and calculates predicted traveling time required when traveling along the travel route estimated by the route estimation unit by using the traffic information acquired by using the communication control unit; (see at least [0051] and figure 5, wherein the “Base + Traffic” traveling time estimate is estimated using current traffic information acquired from the cloud databases 123)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle mounted apparatus containing a map information storage unit, a travel history database, and a route estimation unit with the communication control unit and traveling time calculation unit of Martyniv. It would have been 
Moore teaches:
and a display control unit that performs control to display a map screen indicating the travel route (see at least [0081] and figure 1, graphics module 1228 which controls the display of the map screen)
and display the predicted traveling time with the map screen. (see at least [0048] and figures 1-6, wherein the routes displayed on the map screen have their respective estimated traveling times displayed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle apparatus calculating actual and predicted traveling times of Ota and Martyniv with the display control unit and predicted traveling time map display of Moore. It would have been obvious to modify because doing so allows drivers to intuitively compare and selected calculated navigation routes to their liking, as recognized by Moore (see at least [0002]).

Regarding Claim 8, Ota teaches:
An information presentation method comprising: (see at least figure 4)
recording a travel history of a vehicle with respect to each road and traveling time with respect to the travel history; (see at least [0067], travel history management unit 
estimating a travel route of the vehicle by using map information and the recorded travel history; (see at least [0047] and figure 2, estimated route generation unit 28, which takes input from the current position specifying unit 21 (map information) and travel history management unit 24 (travel history database) and outputs an estimated travel route)
Ota remains silent on:
acquiring traffic information; 
calculating actual traveling time of the vehicle with respect to the estimated travel route by using the recorded traveling time 
and calculating predicted traveling time required when traveling along the estimated travel route by using the acquired traffic information;  
displaying a map screen indicating the travel route;
and displaying the actual traveling time and the predicted traveling time together with the map screen.
Martyniv teaches: 
acquiring traffic information; (see at least [0067] and figure 6, databases 123a-123n which provide traffic information to the in-vehicle mobile device)
calculating actual traveling time of the vehicle with respect to the estimated travel route by using the recorded traveling time (see at least [0041] and [0066] and figure 5, 
and calculating predicted traveling time required when traveling along the estimated travel route by using the acquired traffic information;  (see at least [0051] and figure 5, wherein the “Base + Traffic” traveling time estimate is estimated using current traffic information acquired from the cloud databases 123)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of recording a travel history and  estimating a travel route of Ota with the steps of acquiring traffic information, calculating actual traveling time, and calculating predicted traveling time of Martyniv. It would have been obvious to modify because allowing a navigational system to calculate actual and predicted travel times assists drivers in planning their routes and determining the optimal time of departure based on a verity of different conditions and driver preferences, as recognized by Martyniv (see at least [0002]).
Moore teaches:
displaying a map screen indicating the travel route; (see at least [0081] and figure 1, graphics module 1228 which controls the display of the map screen)
and displaying the predicted traveling time with the map screen. (see at least [0048] and figures 1-6, wherein the routes displayed on the map screen have their respective estimated traveling times displayed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method with the steps of calculating actual and 

Regarding Claims 2 and 9, Ota, Martyniv, and Moore in combination disclose all the steps of Claims 1 and 8 as discussed above, and Ota remains silent on:
wherein the route estimation unit estimates a plurality of travel routes; 
and wherein the traveling time calculation unit calculates the actual traveling time and the predicted traveling time, respectively, with respect to the plurality of travel routes; 
and wherein the display control unit performs control to display each of the plurality of travel routes on the map screen and display the actual traveling time and the predicted traveling time, respectively, with respect to the plurality of travel routes.
Moore teaches:
wherein the route estimation unit estimates a plurality of travel routes; (see at least [0058] and figure 8, wherein a plurality navigation routes are calculated, or estimated, for the vehicle)
and wherein the traveling time calculation unit calculates the predicted traveling time, respectively, with respect to the plurality of travel routes; (see at least [0058]-[0059], wherein a navigational tile is prepared for each of the plurality of travel 
and wherein the display control unit performs control to display each of the plurality of travel routes on the map screen and display and the predicted traveling time, respectively, with respect to the plurality of travel routes. (see at least [0059] and figures 1-6, wherein the plurality of travel routes and their respective predicted traveling times are each displayed on the map screen)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the in-vehicle apparatus and method with the steps of calculating actual and predicted traveling times of Ota, Martyniv, and Moore with the estimation, traveling time calculation, and display of a plurality of routes of Moore. It would have been obvious to modify because doing so allows drivers to intuitively compare and selected calculated navigation routes to their liking, as recognized by Moore (see at least [0002]).

Regarding Claims 3 and 10, Ota, Martyniv, and Moore in combination disclose all the steps of Claims 1 and 8 as discussed above, and Ota additionally teaches:
wherein the route estimation unit estimates the travel route by selecting a combination of roads from a current position of the vehicle to a destination on the basis of a travel frequency of each road for the vehicle which is indicated by the travel history database. (see at least [0069] and figure 4, wherein the travel route is 

Regarding Claims 4 and 11, Ota, Martyniv, and Moore in combination disclose all the steps of Claims 3 and 10 as discussed above, and Ota additionally teaches:
wherein the route estimation unit estimates the destination based on the travel history database. (see at least [0059]-[0061] and figure 4, wherein if the destination is not selected, it is estimated based on the travel history by selecting the destination with the highest reliability)

Regarding Claims 5 and 12, Ota, Martyniv, and Moore in combination disclose all the steps of Claims 1 and 8 as discussed above, and Ota remains silent on:
wherein the vehicle can travel by automatic driving; 
and wherein the traveling time calculation unit calculates, as the predicted traveling time, predicated traveling time required when the vehicle travels along the travel route by the automatic driving.
Martyniv teaches:
wherein the vehicle can travel by automatic driving; (see at least [0069], wherein the vehicle can be an autonomous driving vehicle)
and wherein the traveling time calculation unit calculates, as the predicted traveling time, predicated traveling time required when the vehicle travels along the travel route by the automatic driving. (see at least [0062] and figure 3, wherein who 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the in-vehicle apparatus and method of Ota, Martyniv, and Moore with the autonomous driving and driver-based predicted traveling time of Martyniv. It would have been obvious to modify because allowing a navigational system to calculate actual and predicted travel times assists drivers in planning their routes and determining the optimal time of departure based on a verity of different conditions and driver preferences, as recognized by Martyniv (see at least [0002]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, Martyniv, and Moore in combination as applied to Claims 5 and 12 above, and further in view of US 20170363437 A1, filed 06/17/2016, hereinafter "Baracco".

Regarding Claims 6 and 13, Ota, Martyniv, and Moore in combination disclose all the steps of Claims 5 and 12 as discussed above, and Ota remains silent on:
wherein the display control unit performs control to display, on the map screen, a part of the travel route where the vehicle can travel by the automatic driving in a form distinguishable from other parts. 
Baracco teaches:
wherein the display control unit performs control to display, on the map screen, a part of the travel route where the vehicle can travel by the automatic driving in a form distinguishable from other parts. (see at least [0070] and figure 5, wherein the portion of the route compatible with full autonomous driving is distinguished from other portions by a different color, intensity, opacity, dynamic feature (pulsing), etc.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle apparatus and method of Ota, Martyniv, and Moore with the autonomous driving-based route distinguishing of Baracco. It would have been obvious to modify because doing so allows drivers to intuitively determine whether or not they can activate autonomous driving on their vehicle, presenting an easy way to decipher differing local laws and permits, as recognized by Baracco (see at least [0069]-[0069]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, Martyniv, Moore, and Baracco in combination as applied to claims 6 and 13 above, and further in view of US 20180074497 A1, filed 04/15/2016, hereinafter "Tsuji".

Regarding Claims 7 and 14, Ota, Martyniv, Moore, and Baracco in combination disclose all the steps of Claims 6 and 13 as discussed above, and Ota remains silent on:
wherein the travel history recorded in the travel history database includes an automatic driving history of the vehicle with respect to each road; 
and wherein the display control unit performs control to change a display form of the part of the travel route where the vehicle can travel by the automatic driving, on the basis of the automatic driving history.

and wherein the display control unit performs control to change a display form of the part of the travel route where the vehicle can travel by the automatic driving (see at least [0070] and figure 5, wherein the portion of the route compatible with full autonomous driving is distinguished from other portions by a different color, intensity, opacity, dynamic feature (pulsing), etc.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the in-vehicle apparatus and method of Ota, Martyniv, Moore, and Baracco with the autonomous driving-based route distinguishing of Baracco. It would have been obvious to modify because doing so allows drivers to intuitively determine whether or not they can activate autonomous driving on their vehicle, presenting an easy way to decipher differing local laws and permits, as recognized by Baracco (see at least [0069]-[0069]).
Tsuji teaches:
wherein the travel history recorded in the travel history database includes an automatic driving history of the vehicle with respect to each road; (see at least [0250], wherein the travel history for a driver is formed by aggregating autonomous driving and manual driving history over the roads taken)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the in-vehicle apparatus and method displaying a changed display of the part of the travel route compatible with autonomous driving of Ota, Martyniv, Moore, and Baracco with the autonomous driving history collection and recording of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.M.J./Examiner, Art Unit 3667     
                                                                                                                                                                                                   /RACHID BENDIDI/Primary Examiner, Art Unit 3667